                       IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF ALABAMA
                                  NORTHERN DIVISION

In re: MARVIN REX RANKIN III1  )
       SSN: xxx-xx-3901        )                          Case No.: 20-80495-CRJ-11
                               )
            and                )
                               )
     MARY BETH                 )
     LEMMOND RANKIN            )
     SSN: xxx-xx-7950          )
                               )
     Debtors.                  )                                   CHAPTER 11
_______________________________)

     DEBTORS MARVIN REX RANKIN AND MARY BETH LEMMOND RANKIN’S
    RESPONSE IN OPPOSITION TO BRYANT BANK’S MOTION FOR STAY RELIEF

        COMES NOW Marvin Rex Rankin III and Mary Beth Lemmond Rankin (the "Individual
Debtors") and respond as follows:

                                               Background

        1.      On November 13, 2020, Bryant Bank (the “Bank”) filed a Motion to lift to 11 U.S.C.
§ 362 Automatic Stay to repossess a number of properties owned by the Individual Debtors and their
corporate co-debtor affiliates. [Doc. 182].

        2.      The Bank’s motion for stay relief included a request for leave so it could to take action
against real property located at 901 Main St. E., Hartselle, AL 35640 (the “Collateral”).

        3.      In an affidavit attached to that motion and filed with this Court, Kenneth D. Watson, a
corporate representative for the Bank, states as follows: “Since the filing of this case, none of the
Debtors have made payment to the Bank nor have they offered any payment despite being in possession
of and using some or all of this collateral.” Watson Aff., Doc. 182-1, p. 4, ¶ 8.

        4.      The undersigned, as an officer of the Court, affirmatively states that Mr. Watson’s
statement above is incorrect.




1
      In addition to Marin Rex Rankin III and Mary Beth Lemmond Rankin., the Debtors include the following:
RWS Charter LLC, Case No. 20-80470-CRJ11; and Bayport Corporation, Ltd., Case No. 20-80471-CRJ11




Case 20-80495-CRJ11             Doc 189 Filed 11/17/20 Entered 11/17/20 13:22:06                      Desc
                                  Main Document    Page 1 of 5
        5.      Debtor’s counsel has been in regular communication with the Bank’s attorneys,
providing updates and collaborating on issues of mutual interest.

        6.      For example, on September 22, 2020, attorney Tazewell T. Shepard III offered for the
Debtors to begin making payments of $500.00 per month on the Hartselle House. A copy of the email
is attached as Exhibit “A.”

        7.      On no less than four occasions, the Debtors have made similar offers to the Bank for
periodic payments tied to the Hartselle House.

        8.      Each time, the Bank has ignored, demurred, or rejected the offers of adequate
protection or cash payments.

        9.      Throughout this case, the Bank has taken the position that it would not accept periodic
payments from the debtors and instead expected to be paid-in-full on all its claims from the sale of other
property owned by the Individual Debtors’ corporate co-debtor affiliates.

        10.     To date, the Individual Debtors have not sought a court-order establishing adequate
protection under 11 U.S.C. § 361 for the Collateral, because it did not appear in the estate’s best interest
to expend resources forcing the Bank to accept unwanted payments when that creditor believes its
interests are already adequately protected by an equity cushion in other property.

                                     Offer of Adequate Protection

        11.     The Collateral may produce income as a rental property and is necessary for the
Individual Debtors’ successful reorganization.

        12.     Further, the Collateral is real estate, not equipment or other depreciating personal
property. The Individual Debtors aver that the Collateral’s value is stable and gradually appreciating.

        13.     The Bank has provided no evidence to support a contention that Collateral’s value will
diminish over time.

        14.     11 U.S.C. § 361(a) allows the Court to make a finding of appropriate periodic cash
payments to adequately protect a secured creditor’s interest in collateralized property from any
diminution in value.

        15.     The Individual Debtors reiterate and repeat their offer of monthly cash payments of
$500.00 to Bryant Bank as adequate protection for Bank’s interest in the Collateral (the “Adequate
Protection Offer”).




Case 20-80495-CRJ11            Doc 189 Filed 11/17/20 Entered 11/17/20 13:22:06                      Desc
                                 Main Document    Page 2 of 5
        16.     According to the Bank’s filed proof of claim [Claims Doc. 10-1], the Adequate
protection Offer is approximately 50% higher than what would constitute a monthly interest-only
payment on the amount this creditor’s perfected, secured claim.

        17.     Thus, the Adequate Protection Offer will sufficiently protect the Bank’s perfected
secured interest in the Collateral.

                WHEREFORE, the Individual Debtors respectfully request that the Court enter an
order: (1) denying the Bank’s motion for stay relief; (2) approving the Individual Debtors’ Adequate
Protection Offer; and (3) granting such further relief as this Court deems just and proper.

        Respectfully submitted this the 17th day of November, 2020.

                                                /s/ Tazewell T. Shepard IV
                                                Tazewell T. Shepard III
                                                Tazewell T. Shepard IV
                                                Attorneys for the Debtor
                                                SPARKMAN, SHEPARD & MORRIS, P.C.
                                                P. O. Box 19045
                                                Huntsville, AL 35804
                                                Tel: (256) 512-9924
                                                Fax: (256) 512-9837




                                      CERTIFICATE OF SERVICE

        This is to certify that this the 17th day of November, 2020, I have this day served the foregoing
motion on all parties requesting notice, all parties listed on the Clerk’s Certified Matrix and the Office
of the Bankruptcy Administrator, by electronic service through the Court’s CM/ECF system and/or
by placing a copy of same in the United States Mail, postage pre-paid.

                                                /s/ Tazewell T. Shepard IV
                                                Tazewell T. Shepard IV




Case 20-80495-CRJ11            Doc 189 Filed 11/17/20 Entered 11/17/20 13:22:06                    Desc
                                 Main Document    Page 3 of 5
11/17/2020                                         Sparkman, Shepard & Morris P.C. Mail - Rankin / Bayport / RWS Charter



                                                                                                         Ty Shepard <ty@ssmattorneys.com>



  Rankin / Bayport / RWS Charter
  1 message

  Tazewell Shepard <taze@ssmattorneys.com>                                               Tue, Sep 22, 2020 at 3:40 PM
  To: Greg Burgess <CGB@lanierford.com>, Tracy Daniel <tdaniel@alabamalawfoundation.org>
  Cc: Ty Shepard <ty@ssmattorneys.com>


    Greg and Tracy,


    Pursuant to our recent telephone conversation, I will set out below the debtors’ status report and proposal for
    moving this case forward.


    Real Property – The existing sale contract and a newer offer for more property are in limbo until the City of
    Huntsville builds a utility sub-station. The debtors’ court-appointed realtor is working to get the City to get it
    done. Given the difficulty selling the land to this point, we would be willing to discuss other options, like an
    auction, but in our experience commercial listings are the best methods for maximizing value for raw land.


    Airplane – The debtors are ready to seek a sale of the aircraft and believe that employment of a broker is
    necessary for a good result. Bryant Bank is checking with the gentleman it employed to review the logs to
    see if he can serve as a broker for the sale. We are also happy to contact potential brokers, but agree that the
    Bank should reach out to its expert first.


    Given that there could be mechanics liens and the filed lis pendens against the real estate, we have found that
    selling assets under Section 363 maximizes value because we can give title free and clear of all liens and
    encumbrances. The debtors propose a carve out from the net sale proceeds to cover the debtors’
    administrative expense for these liquidations.


    Hartselle House – The debtors propose making monthly adequate protection payments to Bryant Bank in the
    amount of $500.00, starting October 1. This adequate protection arrangement will prevent any collection
    activity as to the Hartselle House but will not limit Bryant Bank’s creditor rights if the debtors do not make
    their payments or when the six months period is concluded.


    CPA Litigation – The suit against the former CPA is proceeding. The court recently ordered sanctions against
    the defendant for his failure to comply with the debtors’ discovery requests.


    Insurance Litigation – we would like to have another discussion about how to proceed since this litigation
    would substantially help make the Bank whole. If the litigation is a non-starter, we can pivot to other options,
    but want to make it clear that the Bank, as loss-payee on a policy that appears to have been canceled without
    contractual cause and without proper notice, stands the most to gain from pursing this litigation.
               Case 20-80495-CRJ11 Doc 189 Filed 11/17/20 Entered 11/17/20 13:22:06 Desc
https://mail.google.com/mail/u/2?ik=ce40ca8b98&view=pt&search=all&permthid=thread-f%3A1678568359010918511&simpl=msg-f%3A1678568359010918511   1/2
                                                    Main Document                 Page 4 of 5
11/17/2020                                         Sparkman, Shepard & Morris P.C. Mail - Rankin / Bayport / RWS Charter



    If we cannot agree to liquidating these assets, we will likely need to seek a 11 USC § 506 surcharge against
    the collateral, convert the Bayport and RWS cases to Chapter 7, and under SBRA, the Rankins may discharge
    virtually all their liability to the Bank beyond the value of the liens on the Hartselle House. We do not think
    that such a move would be in anyone’s best interest, so we hope to work together to maximize value and get
    all creditors paid in full.


    Please feel free to contact Ty or me with any questions or comments your client may have. We need to make
    some movement on the direction of this case before the hearings set for Monday, September 28. Thanks.
    Taze
    Tazewell T. Shepard
    SPARKMAN, SHEPARD & MORRIS, P.C.
    P.O. Box 19045
    Huntsville, Al 35804
    Tel: 256/512-9924
    Fax: 256/512-9837


                                      PRIVILEGED AND CONFIDENTIAL MATERIAL


    Confidentiality Notice – The information in and content of this telecopy transmission is legally privileged
    and confidential, and is intended only for the use of the recipient named above. If the reader of this message
    is not the intended recipient, you are hereby notified that any dissemination, distribution, or copying of the
    information or content of this telecopy is strictly prohibited. If you have received this copy in error, please
    immediately notify us by telephone and return the original telecopy to us at the address shown above. It is
    not the intention of the sender or the named recipient to waive the attorney-client privilege, the attorney
    work-product doctrine, or any secrecy or proprietary rights in this material.


    Payment Notice for New Clients – For out-of-state payments over $5,000.00, this law firm accepts only bank
    wire transfers. For out-of-state payments under $5,000.00, we accept only wire transfers, and cashier’s
    checks and certified checks issued by local banks. With any wire transfer or local check, there is a waiting
    period of seven (7) days after deposit in the firm’s account and confirmation by the issuing bank before any
    of the funds will be transferred to other parties. This law firm does not accept money orders (Western Union,
    USPS, etc.) or other electronic payments (ACH deposits, telephone fund transfers, etc.).




               Case 20-80495-CRJ11 Doc 189 Filed 11/17/20 Entered 11/17/20 13:22:06 Desc
https://mail.google.com/mail/u/2?ik=ce40ca8b98&view=pt&search=all&permthid=thread-f%3A1678568359010918511&simpl=msg-f%3A1678568359010918511   2/2
                                                    Main Document                 Page 5 of 5
